DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 9, line 17, “capable of the antibacterial agent” should be “capable of dissolving the antibacterial agent”.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 7 and 12 are objected to because of the following informalities: 
In regard to claim 1, it is unclear as to whether or not the cosmetic applicator and cosmetic storage are intended to be part of the claimed combination, i.e., the first two lines of this claim indicates the cosmetic applicator/storage are not intended to be claimed, however, the language in the remainder of the claim seems to indicate the cosmetic applicator/storage are intended to claimed.  Should the Applicant intend to claim the cosmetic applicator/storage, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the cosmetic applicator/storage, “adapted to be”/ “for” language should be used when referring thereto.
In regard to claim 3, similarly, it is unclear as to whether or not the cosmetic applicator/storage is intended to be claimed.
It is note for the purposes of examination, regarding claims 1 and 3, the cosmetic applicator and storage will be considered part of the claimed combination.
In regard to claim 7, it is unclear as to whether or not the cosmetic fluid is intended to be claimed, i.e., the language in claim 5 indicates the fluid is not intended to be claimed, however, the language in claim 7 indicates the fluid is intended to be claimed.  Should the Applicant intend to claim the fluid, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the fluid, “adapted to be”/ “for” language should be used when referring thereto.
For the purposes of examination, the fluid will be considered not part of the claimed combination in claim 5, but part of the claimed combination in claim 7.
In regard to claim 12, on line 6, “capable of the antibacterial agent” should be “capable of dissolving the antibacterial agent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are replete with terms which do not have an antecedent basis.  For example:
In regard to claim 1, an antecedent basis for “the rear end” (see line 3), “the front end” (see line 3) and “the surface” (see line 7) has not been defined.
In regard to claim 3, an antecedent basis for “the rear end” (see line 3), “the front end” (see line 3) and “the resin filaments” (see the last line) has not been defined.
In regard to claim 5, an antecedent basis for “the rear end” (see line 3), “the front end” (see line 3) has not been defined.
In regard to claim 6, an antecedent basis for “the rear end” (see line 3), “the front end” (see line 3) and “the resin filaments” (see the last line) has not been defined.
In regard to claim 7, an antecedent basis for “the viscosity” (see line 1) has not been defined.
In regard to claim 9, an antecedent basis for “the inside” and “the outside” (see the last line) has not been defined.
In regard to claim 10, an antecedent basis for “the outer periphery” (see line 2) and “the rear part” (see line 2) has not been defined.
In regard to claim 11, an antecedent basis for “the rear end” (see line 3), “the distal direction” (see line 3) and “the rear end” (see line 4) has not been defined.
In regard to claim 12, an antecedent basis for “the rear end” (see line 5) has not been defined.
In regard to claim 13, an antecedent basis for “the rear end” (see line 3) has not been defined.
In regard to claim 14, an antecedent basis for “the rear end” (see line 3), “the fused part” (see line 6) and “the approximate center” (see lines 6-7) has not been defined.
In regard to claim 15, an antecedent basis for “the rear end” (see line 3) and “the front half” (see line 4) has not been defined.
In regard to claim 16, an antecedent basis for “the front end” (see line 2) has not been defined.
The Applicant should review all of the claims to ensure an antecedent basis for all of the elements therein has been defined.
In regard to claims 4 and 17, the term “normal” (see line 2) is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regard to claim 14, similarly, the term “approximate” (see line 6) is a relative term.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knose (U.S. Patent 4,940,351) in view of Nakanura et al. (US 2005/0244440, hereinafter Nakanura, as cited by the Applicant).
In regard to claim 1, Nakanura discloses a brush tip 6 for a cosmetic applicator including brush tip filaments and serving as an applying part of the cosmetic applicator having a cosmetic storage 3, 8 for storing a cosmetic fluid with a rear end of the brush tip attached to a front end of the cosmetic storage wherein the brush tip incorporates a discharge port (at the end of guide pipe 7disposed within the brush tip 6) that communicates with the cosmetic storage of the cosmetic applicator.
Although the Konose reference does not disclose a coating of an antimicrobial agent formed on a surface of the filaments located behind the discharge port, attention is directed to the Nakamura reference, which discloses another cosmetic brush wherein the filaments are coated with an antimicrobial agent in order to render the filaments more sanitary (see, for example, the abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the filaments in the Konose device can be coated with an antimicrobial agent in order to render the filaments more sanitary.  Further, since the discharge port in the Konose device is able to advance to the outer tip of the filaments (see Figure 2), a portion of the filaments behind the discharge port would most likely be coated with the antimicrobial agent should the entire filament not be coated.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that either the entirety of the filaments or only a portion thereof may be coated with the antimicrobial agent, depending on the needs of the user.
In regard to claim 2, the antimicrobial agent is considered to be “contained in the brush tip filaments”.
In regard to claim 3, as discussed above, Konose in view of Nakamura renders obvious the claimed brush tip coated with an antimicrobial agent.  Further, as Nakamura discloses the filaments are soaked in an antimicrobial agent in order to coat the filaments, the antimicrobial agent is considered to be “kneaded” with the filaments.  Although the Konose reference does not specifically disclose the filaments are “resin filaments” (as defined in claim 1), the reference does disclose a wide variety of materials may be used for the filaments (see paragraph 0016).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the filaments in the Konose device can be formed form any suitable and known material, including a resin, without effecting the overall operation of the device.
In regard to claim 4, after drying (see paragraph 0042), the antimicrobial agent on the filaments will be solid “at normal temperature”.
In regard to claims 5 and 6, as discussed above, Konose in view of Nakamura renders obvious the claimed cosmetic applicator.
In regard to claim 7, although the Konose reference does not disclose the claimed viscosity of the cosmetic, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator can dispense a cosmetic have any suitable viscosity, depending the cosmetic, the needs of the user, etc., without effecting the overall operation of the device, especially since the Konose reference does not limit this particular parameter.
In regard to claim 10, an outer periphery of a rear part of the brush tip 6 in the Konose device is covered by a front end part 5 of the cosmetic applicator.
In regard to claim 11, Nakamura discloses the filaments may be animal hair (see paragraph 0016) and further disclose immersing the filaments in a solution A/B (see paragraph 0013) in which an antibacterial agent is dissolved in a solvent, drying the filaments (see paragraph 0042) wherein the drying would remove the solvent  and bunching the filaments.
In regard to claim 12, as discussed above, Nakamura discloses bundling the filaments to form a brush tip, immersing the filaments in a solution and drying the filaments.  Although the Nakamura reference does not disclose the filaments are bundled prior to being immersed, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the filaments may be immersed in the solution either before or after being bundled without effecting the overall operation of the device, especially since the Nakamura reference does not limit this particular aspect of the invention.
In regard to claim 13, as discussed above, the Nakamura reference is considered to disclose the agent is “kneaded” in the filaments.
In regard to claim 16, although the Konose reference does not disclose the filament ends are tapered, the examiner takes official notice that such cosmetic applying filaments are commonly tapered in order to enable a user to better apply the cosmetic.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the filaments in the Konose device can be tapered in order to enable the user to better apply the cosmetic.
In regard to claim 17, as discussed above, the antibacterial agent is solid “at normal temperature.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konose in view of Nakamura as applied to claim 5 above, and further in view of Thompson (US 2015/0098746).
Although the Konose reference does not disclose the use of a vented cap for covering the applicator tip, attention is directed to the Thompson reference, which discloses another cosmetic applicator wherein a vented cap 110 (see paragraph 0022, lines 7-10) is employed in order to allow air to communicate between the inside and outside of the cap.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the Konose device can include such a vented cap in order to permit air to communicate between the inside and outside of the cap.


Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Liu reference is cited as being directed to the state of the art as a teaching of another cosmetic applicator having a brush tip with a discharge port positioned within the tip.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/29/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754